Bleckley, Chief Justice.
This was-an action by an employe against the common master, for an injury sustained in consequence of the negligence of a co-employé. A nonsuit was granted, and that is said to be error for two reasons': (l) That the doctrine that a master is not liable 'for the negligence of an employé by which a co-employé is injured, does not prevail in -Georgia; and (2) in'this particular case the co-employé, whose negligence caused the injury, was not strictly en*230gaged in the same service, but was a superior, exercising power over the injured man, and therefore represented the master in; this particular act of negligence.
On section 2202 of the code, and Henderson vs. Walker, 55 Ga. 481; Western & Atlantic Railroad vs. Adams, 55 Ga. 281; Crusselle vs. Pugh, 67 Ga. 430; McDonald vs. The Eagle and Phenix Manufacturing Company, 67 Ga. 761, and the same case, 68 Ga. 839, the judgment is affirmed. We think the case .was correctly decided.
Judgment affirmed.